     CRYSTAL J. HERRERA, ESQ.
 1   Nevada Bar No. 12396
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3   5100 West Sahara Avenue
     Las Vegas, Nevada 89146
 4   P: (702) 799-5373
     F: (702) 799-5505
 5   Email: herrec4@nv.ccsd.net
     Attorneys for Defendants
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10    SHAUN TAYLOR,                                     CASE NO.: 2:18-cv-01264-KJD-VCF

11                    Plaintiff,                        STIPULATION AND ORDER TO
                                                        STAY DISCOVERY
12
      vs.
13                                                      (FIRST REQUEST)
      CLARK COUNTY SCHOOL DISTRICT;
14    KEITH FRANCE, an individual; DOES 1-10;
      ROE CORPORATIONS 1-10,
15
                      Defendant.
16

17

18          Plaintiff Shaun Taylor and Defendants Clark County School District and Keith France
19   (collectively, “Defendants”), by and through their attorneys of record, hereby stipulate and agree

20   pursuant to Local Rule 7-1 as follows:

21          1.      The parties stipulate that discovery in this matter be stayed until a ruling on

22   Defendants’ Motion to Dismiss the Amended Complaint (ECF No. 40) has been obtained.

23          2.      On November 19, 2018, Defendants filed a Motion to Dismiss (ECF No. 15) seeking

24   dismissal of Plaintiffs’ claims for Title VII race discrimination (first cause of action); Title VII

25   retaliation (second cause of action); abuse of process (fourth cause of action); defamation (fifth

26   cause of action); and intentional infliction of emotional distress (sixth cause of action). Plaintiff

27   opposed to the Motion (ECF No. 20) and Defendants filed a Reply (ECF No. 21)

28
 1          3.      On June 11, 2019, the Court granted Defendants’ Motion, in its entirety, and only

 2   granted Plaintiff leave to amend two claims— the defamation (fifth cause of action) and intentional

 3   infliction of emotional distress (sixth cause of action) claims. (ECF No. 36).

 4          4.      On July 2, 2019, Plaintiff filed an Amended Complaint asserting a claim for

 5   defamation (first cause of action) and for intentional infliction of emotional distress (second cause

 6   of action). ECF No. 39.

 7          5.      Defendants renewed the request for dismissal, on July 16, 2019, on the basis that the

 8   Amended Complaint added no factual allegations to support the two claims. ECF No. 40. Plaintiff

 9   opposed Defendants’ Motion (ECF No. 41), and Defendants filed a Reply (ECF No. 43).

10          6.      As identified in the filings, Plaintiff’s claims may now be barred under the

11   applicable statute of limitations. Accordingly, if Defendants’ Motion to Dismiss is granted, it can

12   be entirely dispositive of the case and render the entirety of the litigation moot.

13          7.      The parties agree it is in the best interest of all parties to await the Court’s ruling on

14   the Motion to Dismiss (ECF No. 40) prior to incurring the additional time and expense of

15   depositions and the filing of dispositive motions, in the event the Court dismisses the action in

16   whole or in part.

17          8.      Federal district courts have “wide discretion in controlling discovery.” Little v. City

18   of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In exercising this discretion, a district court may stay

19   discovery based on the filing of a motion that is “potential dispositive of the entire case.” Tradebay,

20   LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011); Fed. R. Civ. P. 26(b)(1) (courts are to

21   balance the expense of discovery against its likely benefit); Fed. R. Civ. P. 1 (the Federal Rules of

22   Civil Procedure “should be construed, administered, and employed … to secure the just, speedy,

23   and inexpensive determination of every action and proceeding”). As such, it is within the Court’s

24   power to grant a stay of discovery at this time.

25          9.      The pending Motion to Dismiss, if granted, may dispose of the entirety of the

26   litigation. Accordingly, the parties, after consultation with one another, have determined it would

27

28

                                                  Page 2 of 3
 1   be in the best interest of each respective side to ask this Court to grant a stay until the Court renders

 2   a decision on the pending Motion to Dismiss.

 3           10.     It is respectfully submitted neither side believes this minor delay will cause harm to

 4   their ability to do discovery in the matter nor will it cause either side to be in a worse position. The

 5   parties believe that, by not expending more funds or time until this matter is resolved, the parties

 6   have set themselves in the best position possible to preserve resources and protect their respective

 7   funds. The interests of litigation efficiency and judicial economy are also promoted.

 8
     Dated this 21st day of August, 2019.                    Dated this 21st day of August, 2019.
 9

10   LIZADA LAW FIRM, LTD.                                   CLARK COUNTY SCHOOL DISTRICT
                                                             OFFICE OF THE GENERAL COUNSEL
11

12   By: /s/ Angela L. Lizada                                By: /s/ Crystal J. Herrera
       ANGELA L. LIZADA, ESQ.                                  CRYSTAL J. HERRERA, ESQ.
13     Nevada Bar No. 11637                                    Nevada Bar No. 12396
14      501 S. 7th St.                                         5100 W Sahara Ave
        Las Vegas, Nevada 89101                                Las Vegas, NV 89146
15      Attorney for Plaintiff                                 Attorney for Defendants

16

17
                                                    ORDER
18
                                                             IT IS SO ORDERED.
19

20                                                           ____________________________________
21                                                           UNITED STATES MAGISTRATE JUDGE
                                                                      8-22-2019
                                                             DATED: ____________________________
22

23

24

25

26

27

28

                                                   Page 3 of 3
